t c memo united_states tax_court james a picard petitioner v commissioner of internal revenue respondent docket no filed date martin j tierney and d dewey watson for petitioner kevin g croke for respondent memorandum opinion gale judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax and an addition_to_tax pursuant to sec_6651 a of dollar_figure this case was submitted 1unless otherwise noted all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and continued to the court fully stipulated pursuant to rule after concessions the remaining issue for decision is whether payments made to petitioner by the city of oakland during the year in issue pursuant to the oakland city charter's retirement provisions for public safety employees are excludable from gross_income under sec_104 we hold that the payments in question are not excludable the court bases its findings_of_fact on the stipulation of facts and attached exhibits which are incorporated herein by this reference petitioner resided in klamath falls oregon at the time he filed the petition petitioner was born on date he commenced employment as a member of the police department of the city of oakland california on date he served on active_duty until date on which date he suffered injuries that occurred while he was engaged in the performance of his duties effective date petitioner was retired for disability by reason of these injuries by action of the oakland police and fire retirement board the board which found petitioner's disability to be service connected as a result of the board's action effective continued procedure 2the parties have stipulated that petitioner is not liable for the addition_to_tax pursuant to sec_6651 date petitioner became qualified for and began receiving a disability retirement allowance in lieu of permanent workmen's_compensation petitioner's disability retirement allowance was provided pursuant to the provisions of article xxvi of the charter of the city of oakland oakland charter the oakland charter establishes a retirement_system for members of the oakland police and fire departments which provides both for retirement incident to the completion of specified years_of_service service retirement and for retirement incident to disability caused by injury in the performance of duty disability retirement section a of the oakland charter provides for such disability retirement and the payments to petitioner at issue in this case were awarded under that section pursuant to section a of the charter the retirement allowance provided to a disabled member of the police department depends upon whether or not he is qualified for service retirement as established under section of the charter at the time of his disability retirement if the member is qualified for service retirement his disability retirement allowance is computed under section of the charter which sets out the rules and formulas for service retirement generally 3the charter also provides for retirement for disability not incurred in the performance of duty and for various death_benefits but those provisions are not involved in this case if he is not qualified for service retirement section a of the charter provides that the disabled member's disability retirement allowance is initially set pincite percent of the compensation attached to his average rank during the year immediately preceding retirement 1-year average compensation this 75-percent retirement allowance is paid until the date upon which said member would have completed twenty-five years_of_service and qualified for service retirement had such member rendered service without interruption and on and after said date said retirement allowance shall be equal to the retirement allowance said member would have received if retired for service on said date based on the compensation attached to the average rank held during the one year next preceding retirement oakland charter sec a section of the oakland charter governing service retirement generally provides for a retirement allowance equal to percent of the compensation attached to the average rank held during the years immediately preceding retirement 3-year average compensation_for members of the police and fire departments with years_of_service or years_of_service if they have reached age 4the text of oakland charter sec a is reproduced in the appendix to this opinion 5greater percentages are provided for those who exceed the foregoing thresholds and lesser percentages are provided for those who do not meet the thresholds but have at least years_of_service members with more than but less than years of continued years_of_service for purposes of section of the charter are computed under section of the charter which counts as service inter alia time during and for which said member received compensation as a member of the police or fire department including all such time said member was unable to perform his duties by reason of injury or sickness from any cause pursuant to oakland charter section a the disability retirement allowance that petitioner began receiving was equal to percent of 1-year average compensation since petitioner was not qualified for service retirement under section of the charter at the time he was retired for disability petitioner received an allowance so computed until date the date on which he would have completed years_of_service and qualified for service retirement if he had rendered service without interruption from the date he commenced employment as a member of the police department on date petitioner's disability retirement allowance was recomputed continued service cannot in any event begin receiving their retirement allowances until the date which i sec_25 years after the date they commenced employment members with less than years_of_service generally cannot qualify for service retirement the text of oakland charter sec is reproduced in the appendix 6the text of oakland charter sec is reproduced in the appendix pursuant to the terms of section a of the charter from to percent of 1-year average compensation this recomputed amount was equal to the amount petitioner would have received if he had served without interruption for years and retired for service on that date with one modification the compensation base to which the 50-percent allowance was applied was 1-year average compensation rather than the 3-year average compensation utilized in computing regular service retirement allowances under oakland charter section the parties have stipulated that the amounts received prior to date are excludable under sec_104 the parties have also stipulated that petitioner did not receive any service_credit under section of the oakland charter for the time during which he received a disability retirement allowance pursuant to section a of the charter during the year in issue petitioner received payments totaling dollar_figure from the city of oakland awarded pursuant to section a of the charter the parties have stipulated that the only issue for decision is whether those payments are excludable from gross_income as disability payments under sec_104 the internal_revenue_code defines gross_income as follows except as otherwise provided in this subtitle gross_income means all income from whatever source derived sec_61 one of the aforementioned exceptions is contained in sec_104 which excludes from gross_income certain compensation_for injuries or sickness sec_104 provides sec_104 in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness the regulations further provide that the exclusion under sec_104 applies in the case of amounts received under a statute in the nature of a workmen's_compensation_act which provides compensation to employees for personal injuries or sickness incurred in the course of employment sec_1_104-1 income_tax regs whether a statute is in the nature of workmen's_compensation depends upon whether payments under the statute are made because of injuries sustained in the line of duty 71_tc_560 finally of most significance to the issue in this case the regulations under sec_104 limit the scope of the exclusion under sec_104 as follows sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee's age or length of service even though the employee's retirement is occasioned by an occupational injury or sickness sec_1_104-1 income_tax regs respondent does not dispute that the injuries suffered by petitioner were sustained in the line of duty and indeed has conceded that the sec_104 exclusion covers the payments received by petitioner from the time he was retired for disability until date the date the payments were recomputed pursuant to the provisions of the oakland charter respondent contends however that the recomputed payments received after date are not excludable under sec_104 by virtue of the exception to the applicability of that section provided in sec_1_104-1 income_tax regs for a retirement pension or annuity to the extent that it is determined by reference to the employee's length of service therefore we must decide whether the length of service proviso in the regulations precludes exclusion under the circumstances presented in this case where disability payments initially excludable under sec_104 are subsequently recomputed as of the date when petitioner would have qualified for service retirement if he had continued work uninterrupted and as so recomputed the payments approximate the service retirement benefit that petitioner would have received if he had in fact continued working until that date 7we note that petitioner has not challenged the validity of sec_1_104-1 income_tax regs this court has previously upheld the validity of the regulation in wiedmaier v commissioner tcmemo_1984_540 and was expressly affirmed in that regard in 774_f2d_109 6th cir this court has previously considered similar issues in two memorandum opinions 774_f2d_109 6th cir and mabry v commissioner tcmemo_1985_328 both cases involved initial payments to disability retirees conceded to be excludable under sec_104 that were subsequently recomputed on the date when the taxpayers would have qualified for service retirement if they had continued work uninterrupted to substantially approximate the amount of the service retirement benefit for which the taxpayers would have qualified if they had retired based on years_of_service on that date in both cases the court concluded that the recomputed payments were ineligible for exclusion under sec_104 by virtue of sec_1 b income_tax regs wiedmaier involved payments made under the policemen and firemen retirement_system incorporated in the charter of the city of detroit detroit charter like the oakland charter at issue in this case the detroit charter provided an integrated_plan of disability and service retirement for members of the city police and fire departments the detroit charter further resembled the oakland charter in three important respects i members qualified for service retirement at the time they were retired for disability were accorded retirement benefits computed under the service retirement provisions of the charter ii members not qualified for service retirement at the time they were retired for disability were accorded a fixed percentage percent of their final compensation until the date upon which they would have qualified for service retirement if they had continued work uninterrupted and iii on that date such members' retirement allowance was recomputed in conformance with the terms of the service retirement provisions of the charter treating time spent on disability as equivalent to time spent in active_service the taxpayer in wiedmaier was a detroit firefighter who was retired for an employment-connected disability on date approximately months prior to qualifying for service retirement under the detroit charter the taxpayer therefore initially received payments equal to percent of his final compensation until date the date on which he reached years_of_service treating both time actually working and time spent on disability as equivalent service for this purpose as provided in the charter on date and thereafter payments to the taxpayer were computed under the service retirement provisions of the charter likewise treating time working and time on disability as equivalent service with the result that the payments were reduced from percent of final compensation to percent of average compensation during the years preceding retirement the court concluded that the recomputed payments were no longer excludable under sec_104 because they were computed only with reference to the taxpayer's length of service wiedmaier v commissioner supra the court reasoned sec_104 excludes disability payments not pension payments from income sec_1_104-1 income_tax regs acts to prevent pension payments that are disguised as disability payments from being excluded under sec_104 if a retirement provision is meant to compensate employees for their disability and not for their creditable service then payments are computed with regard to the injured employee's disability not with regard to the number of years that the employee has worked for the organization id mabry v commissioner supra involved payments under the same provisions of the oakland charter as are at issue in this case with one modification noted below the taxpayer in mabry was a member of the oakland fire department retired for an employment-connected disability on date prior to qualifying for service retirement accordingly pursuant to section a of the oakland charter the taxpayer commenced receiving payments on that date equal to percent of 1-year average compensation approximately months later on date the taxpayer turned and since he had years_of_service became qualified for service retirement treating time 8the version of sec a of the oakland charter applicable to the year at issue in this case requires the percent payments to be recomputed on the date when the member would have completed twenty-five years_of_service and continued spent on disability as equivalent to time spent working for this purpose pursuant to the terms of section a of the charter the taxpayer's disability retirement allowance was then recomputed as if he had taken service retirement on date as a result his payments were reduced from percent to percent of 1-year average compensation in mabry we interpreted sec_1_104-1 income_tax regs as follows in conformity with sec_1_104-1 income_tax regs we and other courts have consistently held that in order to be excludable under the provisions of sec_104 retirement pensions or payments may not be based upon any factor other than disability and where payments are based upon any other factor such as age or length of service on the job the retirement_plan in question will not qualify as similar to workmen's_compensation acts within the meaning of sec_104 citations omitted relying on wiedmaier v commissioner tcmemo_1984_540 we concluded in mabry v commissioner tcmemo_1985_328 that the recomputed payments were not excludable under sec_104 based on sec_1_104-1 income_tax regs reasoning that continued qualified for service retirement had such member rendered service without interruption the version of sec a of the charter applicable in mabry v commissioner tcmemo_1985_328 required the recomputation when the member merely would have qualified for service retirement consequently since a member could qualify for service retirement either with years_of_service or with years if he had attained age the mabry version of sec a of the charter resulted in a recomputation at the 22-year mark when the taxpayer turned after the recomputation the taxpayer was no longer being paid purely on the basis of his disability but started to receive new and different payments based upon his age and years_of_service id wiedmaier v commissioner supra mabry v commissioner supra and the instant case involve substantially_similar arrangements wherein disability retirement payments that are initially excludable under sec_104 are subsequently recomputed on the date when the disabled_employee would have qualified for service retirement if he had continued work uninterrupted the recomputed payments are set at the reduced_amount that the employee would have received if he had taken service retirement on that date treating the time actually working and the time spent on disability as equivalent for this purpose we concluded in wiedmaier and mabry that the payments resulting from such a recomputation were determined by reference to the employee's age or length of service within the meaning of sec_1_104-1 income_tax regs and our opinion in wiedmaier was affirmed by the court_of_appeals for the sixth circuit 774_f2d_109 6th cir we see no reason for a different result here petitioner argues that wiedmaier and mabry are distinguishable because the taxpayers therein received formal service_credit for time spent on disability under the municipal charter terms at issue in those cases whereas it has been stipulated in the instant case that petitioner did not receive any service_credit under section of the oakland charter during the time that he received a disability retirement allowance moreover petitioner argues because the taxpayers in the two prior cases got service_credit their payments actually converted under the charter terms from disability retirement to service retirement payments at the time of recomputation whereas his did not in petitioner's view it is the formal crediting of time spent on disability as service under the charters' 9petitioner relies heavily on boystel v commissioner tcmemo_1961_146 to support his position that the retirement payments after the 25th anniversary of his hire date could not have converted to service retirement payments because he did not receive credit for service while on disability we do not believe boystel helps petitioner in boystel the commissioner unsuccessfully challenged the sec_104 exclusion for payments received in and after the 25th year following the year of hire of a taxpayer who had been previously retired for and was receiving payments on account of a job-connected disability the taxpayer had retired for disability prior to completing years of actual service the period necessary to qualify for service retirement under the applicable police regulations the commissioner sought to deny the sec_104 exclusion for payments received in and thereafter which was the year in which the taxpayer would have completed years of actual service but for the disability retirement however boystel did not involve a recomputation of the payments at the 25-year mark and sec_1_104-1 income_tax regs was not considered or cited in the case the taxpayer was receiving the same payment in the 25th year following his hire date and thereafter as that initially awarded him when he had been retired for disability years earlier thus the challenged payments had not been recomputed with reference to the period that the taxpayer was on disability and the court had no occasion to consider the effect of such a factor or the application of sec_1_104-1 income_tax regs terms that resulted in the court's conclusion in wiedmaier and mabry that a payment based in part on time spent on disability constituted a payment determined by reference to length of service within the meaning of sec_1_104-1 income_tax regs because petitioner did not receive service_credit for the time he spent on disability he argues that the recomputation of his retirement payments on the 25th anniversary of his date of hire could not have been based on his length of service because in his view he did not have years_of_service as that term should be construed the implication of petitioner's position is that time spent on disability should not count as service within the meaning of sec_1_104-1 income_tax regs unless the applicable workmen's_compensation statute formally designates it as such we believe petitioner construes wiedmaier and mabry too narrowly it is true that the court in mabry found apparently pursuant to the parties' stipulation that time spent by the taxpayer on disability was formally credited as service under section of the oakland charter and that as a consequence the taxpayer's retirement payments converted on the recomputation date from disability retirement payments under section a of the charter to service retirement payments under section of the charter the wiedmaier opinion is at least susceptible of a similar readingdollar_figure however there is no indication that the municipal charters' designation of time spent on disability as creditable service or as eligible for service_credit was dispositive in either prior case irrespective of the technical labels the charter provisions in both cases functioned the same way deeming time spent on disability as equivalent to time spent actively working and counting both in setting the date when a disabled_employee was treated as if he had taken service retirement with a corresponding adjustment to his retirement payments the charter provisions in the instant case are functionally indistinguishable from the foregoingdollar_figure the 10the wiedmaier opinion at times refers to disability time and active working time collectively as creditable service the detroit charter's formal designation of the employment periods counted for purposes of retirement benefits arguably this suggests that the charter's formal categorization mattered in the court's analysis elsewhere however the opinion refers to disability and working time collectively as length of service or as the number of years the employee worked for the organization suggesting that the equivalence of disability and working time did not depend upon the charter's formal labels 11citing 90_tc_1145 petitioner argues that oakland charter sec a 's treatment of a disability retiree as if he had taken service retirement on the 25th anniversary of his hire does not mean that the disability retirement allowance recomputed on that premise is determined by reference to the employee's age or length of service quoting sec_1_104-1 income_tax regs givens involved the question of whether certain payments were for job- related injury so that they qualified as workmen's_compensation within the meaning of sec_104 the amounts were paid under a municipal workmen's_compensation statute that offered as compensation_for job-related injury the same sick leave benefits available to workers with non-job-related injury the continued difference is that time spent on disability was not formally credited as service we do not believe this should matter to conclude otherwise would make the taxation of workmen's_compensation payments turn on mere labels employed in the municipal charter we also find unpersuasive petitioner's argument that his post-date payments did not in contrast to those in mabry v commissioner tcmemo_1985_328 convert from disability retirement payments under section a of the oakland charter to service retirement payments under section of the charter even if made pursuant to the disability retirement provisions of section a of the charter rather continued statute provided that an employee could elect to receive as compensation_for job-related injury the same sick leave to which he would be entitled if his injuries had not arisen out of or in the course of his employment givens v commissioner supra pincite we concluded that since the sick leave payments were provided under the statute's terms as compensation_for job-related injury they were received under a workmen's_compensation statute and excludable under sec_104 it did not matter that the payments were computed as if non-job-related injury were being compensated petitioner apparently would have us apply an analogous principle in the instant case namely that it does not matter that the payments to him after the 25th anniversary date of his hire were computed as if he had taken service retirement based on his years of actual service and of deemed service while on disability so long as his retirement was for job-related injury we decline to do so givens was not concerned with sec_1_104-1 income_tax regs and that regulation makes clear that an exclusion under sec_104 depends not only on whether the payment was for job-related injury but also on whether it was determined by reference to length of service than the service retirement provisions of section of the charter the payments must still pass muster under sec_1 b income_tax regs that regulation makes clear that even a payment triggered by disability is subject_to the proscription against using length of service in computing the payment sec_1_104-1 income_tax regs provides that the sec_104 exclusion does not apply to a retirement pension or annuity to the extent that it is determined by age or length of service even though the employee's retirement is occasioned by an occupational injury or sickness emphasis supplied even a payment conceded to be occasioned by disability is not excludable to the extent it is determined by reference to length of service petitioner also cites various differences in the treatment of regular service retirees under oakland charter section that is service retirees receiving benefits based on years of actively working and disability retirees whose payments are recomputed under oakland charter section a as if they were service retirees for example oakland charter section retirees may by working longer than years become eligible for allowance percentages higher than percent whereas oakland charter section a disability retirees whose allowance percentage is recomputed pincite percent are never 12see sec e of the oakland charter reproduced in the appendix eligible for a higher rate for an oakland charter section retiree the compensation base to which the allowance percentage is applied is 3-year average compensation whereas for an oakland charter section a disability retiree receiving quasi service retirement the base is 1-year average compensationdollar_figure we note that these differences also existed in mabry which involved the same provisions of the oakland charter as are at issue in this case with one insignificant modification noted previously14 and they did not affect the result therein we believe here as well that such differences are unimportant disability retirees need not be treated identically to service retirees in order for their allowance payments to be included in income it is sufficient if their disability allowance is determined by reference to length of service and we believe such is the case with petitioner we conclude that length of service as used in the regulation encompasses both time actively working and time spent on disability when both are treated as equivalent in determining retirement benefits regardless of whether time spent on 13petitioner also argues that an oakland charter sec a retiree receiving quasi service retirement unlike an oakland charter sec retiree is theoretically subject_to recall and that there are differences in each category's obligation to repay certain compensatory awards which respondent disputes 14see supra note disability is formally designated as service under the applicable workmen's_compensation statute as was the case in wiedmaier v commissioner tcmemo_1984_540 and mabry v commissioner supra the recomputation of petitioner's disability retirement payments was a direct function of his date of hire we believe this feature is sufficiently connected to the concept of length of service to bring the recomputed payments within the proscription of sec_1_104-1 income_tax regs for pensions determined by reference to length of service this interpretation is reinforced by the fact that the purpose of the recomputation was to make petitioner's disability payments approximate the pension payments provided to other employees based on years of actual service sec_1_104-1 income_tax regs acts to prevent pension payments that are disguised as disability payments from being excluded under sec_104 wiedmaier v commissioner supra our conclusion is consistent with the court's prior holdings in mabry and wiedmaier this result also comports with the general_rule that exemptions as well as deductions are matters of legislative grace and a taxpayer seeking either must show that he comes squarely within the terms of the law conferring the benefit sought newhall unitrust v commissioner 104_tc_236 quoting 30_tc_1151 accordingly the payments to petitioner during the year at issue were determined with reference to petitioner's length of service within the meaning of sec_1_104-1 income_tax regs and are therefore ineligible for the exclusion provided in sec_104 petitioner raises one final argument in his reply brief that the phrase to the extent in sec_1_104-1 income_tax regs permits petitioner to exclude the disability allowance petitioner relies on four revenue rulings revrul_72_44 1972_1_cb_32 revrul_80_44 1980_1_cb_34 revrul_85_ 1985_2_cb_52 and revrul_85_105 1985_2_cb_53 the revenue rulings all involve situations where the employee was paid a base percentage amount in the nature of worker's compensation if retired for disability and was paid additional_amounts over and above the base_amount if the employee had a sufficient number of years_of_service the revenue rulings all held that the base_amount was excludable but that the amounts over and above the base_amount were includable because they were determined by reference to length of service in the instant case however the allowance that petitioner received that was not determined by reference to length of service percent of 1-year average compensation exceeded the allowance that was determined by reference to length of service percent of year average compensation the revenue rulings therefore have no relevance to this case the payments received by petitioner after the recomputation were determined entirely by reference to his length of service to reflect the foregoing decision will be entered under rule appendix charter of the city of oakland article xxvi sections and a retirement for service section a any member of the police or fire department who completes at least ten years_of_service in the aggregate said service to be computed under section may retire at his option on or after the twenty- fifth 25th anniversary of his date of employment said member shall receive a retirement allowance equal to twenty percent of the compensation attached to the average rank held during the three years immediately preceding such retirement plus an additional allowance at the rate of two percent for each additional year_of_service beyond ten years not to exceed a period of an additional ten years b any member of the police or fire department who completes at least twenty years_of_service in the aggregate said service to be computed under section regardless of age may retire at his option said member shall receive a retirement allowance equal to forty percent of the compensation attached to the average rank held during the three years immediately preceding such retirement plus an additional allowance at the rate of two percent for each additional year_of_service beyond twenty years not to exceed a period of an additional five years c any member of the police or fire department who completes at least twenty-five years_of_service in the aggregate said service to be computed under section regardless of age or any member who completes at least twenty years_of_service in the aggregate at or after attaining the age of fifty-five years may retire for service at his option d members shall be retired on the first day of the month next following the attainment by them of the age of sixty-five years any such member who attains the age set forth in the preceding sentence as the compulsory age of retirement during any twelve months prior to the beginning of the twelve months shall be retired on the first day of the twelve months e a member retired after meeting the requirements of paragraphs c or d next preceding shall receive a retirement allowance equal to fifty percent of the compensation attached to the average rank held during the three years immediately preceding such retirement plus an additional allowance at the rate of one and two-thirds percent of said compensation_for each year_of_service rendered after date and after qualifying for service retirement not to exceed ten years a member required to retire under paragraph d next preceding before completing twenty years_of_service in the aggregate computed under section shall receive a retirement allowance which bears the same ratio to the retirement allowance which said member would receive if he were entitled to be credited with twenty years_of_service as the service with which he is entitled to be credited bears to twenty years f upon the death of member after qualification for service retirement or after retirement for service or because of disability and if death shall result from other cause than injury received in or illness caused by the performance of duty two-thirds of the retirement allowance to which the member would have been entitled if he had retired for service at the time of death or two-thirds of the retirement allowance as it was at death as the case may be shall be continued regardless of the age of the surviving widow to the dependents of the member in the order of succession as defined in sec_2612 provided that if retirement was for injury received in or illness caused by the performance of duty and if death occurs prior to the date upon which the member would have qualified for service retirement the allowance continued shall be reduced upon said date in the same manner as it would have been reduced had the member not died g after having qualified for service retirement under the provisions of paragraph a of this section a member shall be entitled to retire at any time thereafter and nothing shall deprive said member of said right the age of a member which was accepted for appointment to the police or fire department shall be admissible in evidence as prima facie proof of his age for retirement purposes if at the date of retirement for service or disability said member has no wife children or dependent parents who would qualify for the continuance of the allowance after the death of said member or with respect to the portion of the allowance which would not be continued regardless of dependents a member retired under this article may elect before the first payment of the retirement allowance is made to receive the actuarial equivalent of his allowance or the portion which would not be continued regardless of dependents as the case may be partly in a lesser amount to be received by him throughout his life and partly in other_benefits payable after his death to another person or persons provided that such election shall be subject_to all of the conditions prescribed by the council to govern similar election by members of the oakland municipal employees' retirement_system amended by stats date the retirement allowances payable pursuant to this section are subject_to the limitations provided by section this subsection shall be null and void and without further effect should the united_states sec_415 be amended to exempt municipal pension plans from the stated benefit limitations added by stats date h i j time and service to be included section the following time and service shall be included in the computation of the service to be credited to a member for the purpose of qualification for retirement and death_benefits and for calculation of retirement benefits time during and for which said member received compensation as a member of the police or fire department prior or subsequent to the effective date of this article including all such time said member was unable to perform his duties by reason of injury or sickness from any cause time during which said member was absent by reason of service with the armed_forces_of_the_united_states either during a war involving the united_states as a belligerent or in any other national emergency and for six months thereafter and who is not dishonorably discharged or released therefrom any police or fire service outside the limits of the city of oakland performed by a member of the police or fire department and under orders of a superior officer of such member shall be considered as city service and any disability or death resulting therefrom shall be considered as received in and arising out of the performance of duty disability retirement section a any member of the police or fire department who is incapacitated for the performance of duty by reason of any injury received in or illness caused by or arising out of the performance of duty may be retired not sooner than one year after said member first became incapacitated by reason of said injury or illness unless the member requests and the board grants earlier retirement and if not qualified for service retirement shall receive a retirement allowance equal to seventy-five percent of the compensation attached to the average rank held by such member during one year immediately preceding such retirement such retirement allowance shall be paid until the date upon which said member would have completed twenty-five years_of_service and qualified for service retirement had such member rendered service without interruption and on and after said date said retirement allowance shall be equal to the retirement allowance said member would have received if retired for service on said date based on the compensation attached to the average rank held during the one year next preceding retirement if at the time of retirement for disability the member is qualified for retirement for service said member shall receive a retirement allowance computed under the provisions of section
